DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
Claim Interpretation
Claim 15: Claim 15 recites the transitional phrase “consisting essentially of” in line 10. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) and for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
There is no evidence that abrading would materially change the characteristics of applicant’s invention and instead Fig. 6 provides evidence that the additional step of abrading would not materially change applicant’s invention. Therefore the transitional phrase “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP § 2111.03. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 & 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PG Pub 2014/0127516; hereafter ’516). 
Claim 15: ‘516 is directed towards a method of forming a functionalized, roughened surface on a substrate (see abstract & ¶ 45), the method comprising:
dispersing fluoropolymer nanoparticles in a solvent comprising a fluorinated binder to form a roughening composition (see claims 15 & 13 and ¶s 54, 149-151, 152, and for example ¶ 175);
applying the roughening composition to the substrate (¶ 54); and
forming a coating comprising a non-hierarchical functionalized, roughened surface, the forming step comprising removing the solvent from the roughening composition on the surface to form the coating (¶ 181).
The coating thickness is 127 micron and the fluoropolymer nanoparticles can be Zonyl® MP 1100 which are de-agglomerated to 200 nm particle size  (i.e. the fluorinated binder is present in an amount sufficient to create a continuous coating of the binder having one or more layers of the nanoparticles dispersed therein; see ¶s 150 & 181).
’516 discloses that the particles are about 200 nanometers (i.e. an absolute value and not an average particle size; see ¶s 151 & 175).
Though ‘516 does not explicitly teach that the coating is a non-hierarchical surface it is apparent that the coating forms a non-hierarchical coating because there is only one length scale nanoparticle present in the coating.
Claim 16: The nanoparticles are dispersed in the solvent by sonication (¶ 175) and are finely dispersed (i.e. homogenously; ¶ 175),
Claim 17: The roughening composition is applied by spraying (¶ 167).
Claim 18: The coating composition comprises a solvent (¶ 152) such as methyl ethyl ketone (¶ 175) which is which is dried under ambient conditions for 1 week (¶ 181).
I.e. the solvent is removed by evaporation.
Claim 21: As discussed above, ‘516 forms a functionalized, roughened surface according; and
applying a lubricating liquid to the functionalized, roughened surface (¶ 54), wherein the lubricating liquid a fluorinated lubricating liquid (polychlorotrifluoroethylene oil is a preferred lubricating oil; ¶s 81, 87) and has a chemical affinity for the functionalized, roughened surface such that, at atmospheric pressure, the lubricating liquid is substantially immobilized in, on and over the functionalized, roughened surface, without dewetting from the substrate, to form a repellant surface (the lubricated surface prevents ice adhesion repeatedly, ¶s 182 & 23-25).
Claim 22: The lubricating liquid is applied with a solvent (lubricating liquids can be used in combination – i.e. the second lubricating liquid can be termed a solvent; ¶s 58, 70, 84, & 89).
Claim 23: The lubricating liquid bridges the peaks of the roughened surface and insulates the asperities as a barrier and the inter-asperity spaces of the roughened surface provide a reservoir for the hydrophobic liquid (i.e. the repellant surface is a smooth liquid surface of the lubricating liquid over and above the functionalized, roughened surface, ¶ 22).
Claim 24: The roughened surface is comprised of the nanoparticles and/or the binder as discussed above and the lubricating liquid does not dewet as discussed above. Thus it is apparent that there is a chemical affinity between the nanoparticles and/or the binder and the lubricating liquid.
Claim 25: Given that the lubricated roughened surface is repeatedly ice repellant it is apparent that the chemical affinity of the functionalized, roughened surface for the lubricating liquid is greater than the chemical affinity of the functionalized, roughened surface for the ice to be repelled by the repellant surface.
Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the removal of the solvent form the roughening composition of ‘516 does not form the roughened surface in a single step and thus does not anticipate the claim; the Office does not find this argument convincing because the transitional phrase “consisting essentially of” has been construed as “comprising” as discussed above and therefore does not exclude the additional step of abrading.
In regards to applicant’s argument that the novel and basic characteristic of the method is that the roughened surface is created chemically rather than manually and does not require a roughening step; the Office does not find this argument convincing because Figs. 6a and 6b demonstrate that abrading the roughening composition produced the desired surface as well and there is no disclosure that Fig. 6a has not been abraded as well and there is no support for consisting essentially of excluding abrading because abrading clearly does not affect the basic and novel characteristics of the process given it produces the same product.
Applicant is advised, amending claim 15 to recite “A method of forming a functionalized, roughened surface on a substrate surface, the method consisting of:” will overcome the issue and would exclude the abrading step of ‘516.
In regards to applicant’s argument that abrading would in fact change the applicant’s invention because the invention is a method of producing a roughened surface that does not require manual abrasion; the Office does not find this argument convincing because Fig. 6a-6b demonstrates that the abrading step does not produce a different product and therefore does not materially change applicant’s invention.
In regards to applicant’s comparison to curdling milk by addition of bacteria or letting the milk sit out for a period of four days; applicant is advised that the scenario is not the same as the instant claims because in the instant case applicant is attempting to claim the absence of a step that is not discussed nor envisioned and therefore does not have support for excluding it by stating it would affect the basic and novel characteristics. Applicant is advised that changing the transitional phrase to “consisting of” instead of “comprising” in line 2 of the claim will overcome the interpretation.
In regards to applicant’s argument that producing a product in a novel way, i.e., excluding a materially necessary step for the production of the analogous product in the prior art, the claimed method is novel; applicant is advised that there must be sufficient support in the disclosure to exclude the materially necessary step of the prior art and in the instant case, there is insufficient support in the disclosure for a negative limitation or for the use of “consisting essentially of” to exclude the abrading step. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759